Citation Nr: 0508584
Decision Date: 03/23/05	Archive Date: 06/28/05

DOCKET NO. 98-08 601A                       DATE MAR 23 2005


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain rated as 10 percent disabling prior to June 4, 2002, and 40 percent disabling from June 4, 2002.

2. Entitlement to an increased rating for right knee chondromalacia rated as 10 percent disabling from May 14, 1997, and 20 percent disabling from June 4, 2002.

3. Entitlement to an increased rating for left knee chondromalacia rated as 10 percent disabling from May 14, 1997, and 20 percent disabling from June 4, 2002.

4. Entitlement to an effective date earlier than June 4, 2002, for assignment of a total disability based on unemployability due to service-connected disabilities (TDIU).

5. Entitlement to a separate compensable rating for right knee chondromalacia due to arthritis and limitation of motion.


6. Entitlement to a separate compensable rating for left knee chondromalacia due to arthritis and limitation of motion.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to October 1973. He died in January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1997 decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to a rating in excess of 10 percent for service connected lumbosacral strain, and granted separate 10 percent ratings for right and left knee chondromalacia effective from May 14, 1997. The veteran's claim was subsequently transferred to the RO in San Diego, California.

This matter also comes before the Board on appeal from a September 2002 decision that granted entitlement to a TDIU effective from June 4, 2002. The September

- 2 


2002 decision also rated the veteran's service connected lumbosacral strain as 40 percent disabling, chondromalacia of the right knee as 20 percent disabling, and chondromalacia of the left knee as 20 percent disabling, all effective from June 4, 2002.

In July 2004, the veteran testified at a hearing before the undersigned at the RO in San Diego, California.

FINDINGS OF FACT

1. The veteran in this case served on active duty from December 1971 to October 1973. He died in January 2005.

2. In January 2005, the Board was notified by the San Diego RO that the veteran died earlier that month.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal. As a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

- 3 



In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2004).

ORDER

The appeal is dismissed.

DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

- 4

